      Case 4:21-cv-00108-HLM-WEJ Document 1 Filed 06/03/21 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JENNIFER STANCIL,                          )
individually and on behalf of the          )
class defined herein,                      )
                                           )
      Plaintiffs,                          )         CIVIL ACTION FILE NO.:
                                           )          4:21-cv-108-HLM-WEJ
                                                     ___________________
vs.                                        )
                                           )
NORTH SHORE AGENCY,                        )        JURY DEMAND
LLC,                                       )
                                           )
      Defendant.                           )

                                    COMPLAINT

      Plaintiff Jennifer Stancil states the following as her Complaint against

defendant North Shore Agency, LLC (“North Shore”).

                         JURISDICTION AND VENUE

      1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331,

Federal Question Jurisdiction because this is a case brought pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) 15 U.S.C. § 1692 et seq.

      2.     Venue is proper in this District Court and Division pursuant to 28

U.S.C. § 1391(b)(2) as this is a judicial district and venue where a substantial part

of the events and omissions giving rise to this action occurred.


                                          1
     Case 4:21-cv-00108-HLM-WEJ Document 1 Filed 06/03/21 Page 2 of 11




                                    PARTIES

      3.    Jennifer Stancil is an individual over the age of nineteen (19) residing

in Paulding County, Georgia.

      4.    North Shore Agency, LLC, is a Delaware business entity, licensed in

New York, and doing business in Georgia.

                                      FACTS

      5.    Ms. Stancil had a debt with The Bradford Exchange that was sent to

North Shore for the purpose of collecting the debt.

      6.    North Shore is in the business of collecting debts, and is a “debt

collector” as the term is defined by the Fair Debt Collection Practices Act

(“FDCPA”). 15 U.S.C. § 1692a(6).

      7.    Ms. Stancil received written correspondence concerning her debt to The

Bradford Exchange on or about November 2, 2020.

      8.    Rather than preparing and mailing a collection letter on its own, on

information and belief, North Shore Agency sent Ms. Stancil’s information, and the

information concerning the debt, to a commercial mail house.

      9.    In order for the commercial mail house to send Ms. Stancil the

correspondence, North Shore transferred to the commercial mail house at least the

following information:

                                         2
      Case 4:21-cv-00108-HLM-WEJ Document 1 Filed 06/03/21 Page 3 of 11




                     a.    Ms. Stancil’s status as a debtor;

                     b.    The amount of Ms. Stancil’s debt with The Bradford
                           Exchange;

                     c.    Ms. Stancil’s address;

                     d.    Ms. Stancil’s account information.

       10.    North Shore sent this information to the commercial mail house

electronically so that it could populate a form collection letter with Ms. Stancil’s

information, and the information concerning her debt with The Bradford Exchange.

       11.    The mail house used this information to send Ms. Stancil a form

collection letter.

       12.    The sending of an electronic or physical file containing information

about Ms. Stancil’s debt to a mail house is therefore a communication.

       13.    North Shore’s communication to the mail house was in connection with

the collection of a Debt since it involved disclosure of the Debt to a third-party with

the objective being communication with the motivation of the consumer to pay the

alleged Debt.

       14.    Ms. Stancil never consented to having her personal and confidential

information, concerning the Debt or otherwise, shared with anyone else.

       15.    In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C.

§ 1692c(b):
                                           3
     Case 4:21-cv-00108-HLM-WEJ Document 1 Filed 06/03/21 Page 4 of 11




              Except as provided in section 1692b of this title, without
              the prior consent of the consumer given directly to the
              debt collector, or the express permission of a court of
              competent jurisdiction, or as reasonably necessary to
              effectuate a post judgment judicial remedy, a debt
              collector may not communicate, in connection with the
              collection of any debt, with any person other than the
              consumer, his attorney, a consumer reporting agency if
              otherwise permitted by law, the creditor, his attorney, a
              consumer reporting agency, or the attorney of the debt
              collector.” (emphasis added).

      16.    The mail house used by North Shore as part of its debt collection effort

against Ms. Stancil does not fall within any permitted exception provided for in 15

U.S.C. § 1692c(b).

      17.    Due to North Shore’s communication to this mail house, information

about Ms. Stancil, including her contact information and the information concerning

her account with The Bradford Exchange are all within the possession of an

unauthorized third-party.

      18.    If a debt collector “conveys information regarding the debt to a third

party – informs the third party that the debt exists or provides information about the

details of the debt – then the debtor may well be harmed by the spread of this

information.” Brown v. Van Ru Credit Corp. 804 F.3d 740, 743 (6th Cir. 2015);

Hawkins v. Preferred Collection & Mgmt. Svcs., 2021 U.S. App. Lexis 11694 (11th

Cir. April 21, 2021).

                                          4
     Case 4:21-cv-00108-HLM-WEJ Document 1 Filed 06/03/21 Page 5 of 11




      19.    North Shore unlawfully communicates with the unauthorized third-

party mail house solely for the purpose of streamlining its generation of profits

without regard to the propriety and privacy of the information which it discloses to

such third-party.

      20.    In its reckless pursuit of a business advantage, North Shore disregarded

the known, negative effect that information to an unauthorized third-party has on

consumers.

      21.    In addition to the FDCPA violation occasioned by the disclosure of

information to a third-party without authorization, the letter violates 15 U.S.C. §

1692E(2) and (10) due to the multiple addresses on the correspondence.

      22.    The letter contains an address: North Shore Agency-NBW, PO Box

8205, Old Bethpage, NY 11804-9005.

      23.    There is another address on the letter; 270 Spagnoli Road, Suite 110,

Melville, NY 11747. A consumer would not know which address to use to question

the debt, or for validation of the debt, as is required under 15 U.S.C. § 1692g. A

consumer would also not know where to send payment.

      24.    Because the least sophisticated consumer would not know where to

send correspondence concerning the debt, the communication is deceptive under 15

U.S.C. § 1696e(2) and (10).

                                         5
     Case 4:21-cv-00108-HLM-WEJ Document 1 Filed 06/03/21 Page 6 of 11




                             CLASS ALLEGATIONS

      25.    Plaintiff brings this case as a class action on behalf of herself and the

class defined below.

      26.    Class Definition: Pursuant to Fed.R.Civ.P. 23(b)(1), (2) and (3),

Plaintiff brings this action on behalf of herself and all others similarly situated, as

members of the proposed Plaintiff Class:

      All persons in the United States in the last year who have received form
      letters from North Shore in an attempt to collect a debt where North
      Shore used a commercial mail house to prepare and mail the collection
      letters and where it transferred to the commercial mail house the
      information concerning the debtor and the debt without any
      authorization from the debtor.

      27.    Numerosity: The members of the class are so numerous that their

individual joinder would be impracticable in that: (a) the Class includes at least

hundreds of individual members; (b) the precise number of Class members and their

identities are unknown to Plaintiffs, but are well known to North Shore, and can

easily be determined through discovery; (c) it would be impractical and a waste of

judicial resources for each of the at least hundreds of individual class members to be

individually represented in separate actions; and (d) the relatively small amount of

damages suffered by the class members does not make it economically feasible for

those class members to file individual actions.


                                           6
      Case 4:21-cv-00108-HLM-WEJ Document 1 Filed 06/03/21 Page 7 of 11




      28.    Commonality/Predominance: Common questions of law and fact

predominate over any questions affecting only individual class members. These

common legal and factual questions include, but are not limited to, the following:

      a.     Whether North Shore transferred debtor information to
             commercial mail houses for the purpose of the commercial mail
             houses sending collection letters to the debtors.

      b.     Whether this transfer of information about the debtors and their
             debts violates the FDCPA at 15 U.S.C. § 1962c(b).
      c.     Whether the form of the letter containing two addresses violates
             15 U.S.C. § 16923(2) and (10).

      29.    Typicality: Plaintiff is typical of the claims of the class members and

each subclass. Plaintiff and all class members have been injured by the same

wrongful practices engaged in by North Shore. Plaintiff’s claims arise from the same

practices and course of conduct that give rise to the claims of the class members, and

are based on the same legal theories for the class and each subclass.

      30.    Adequacy: Plaintiff will fully and adequately assert and protect the

interests of the class. Plaintiff has counsel experienced in class actions and complex

mass tort litigation. Neither Plaintiff nor counsel have interests contrary to or

conflicting with the interests of the class.

      31.    Superiority: A class action is superior to all other available methods

for the fair and efficient adjudication of this lawsuit because individual litigation of


                                               7
     Case 4:21-cv-00108-HLM-WEJ Document 1 Filed 06/03/21 Page 8 of 11




the claims by each of the class members is economically unfeasible and impractical.

While the aggregate amount of the damages suffered by the class is in the hundreds

of thousands of dollars, if not millions of dollars, the individual damages suffered

by each as a result of the wrongful conduct by North Shore are too small to warrant

the expense of individual lawsuits. Even if the individual damages were sufficient

to warrant individual lawsuits, the court system would be unreasonably burdened by

the number of cases that would be filed.

      32.    Plaintiff does not anticipate any difficulties in the management of this

litigation management of this litigation.

                        SUBSTANTIVE ALLEGATIONS

                   COUNT I: VIOLATION OF THE FDCPA

      33.    Plaintiff adopts and incorporates paragraphs 1-32 as if fully stated

herein, and states this claim on behalf of herself and the class defined above.

      34.    North Shore violated 15. U.S.C. § 1692c(b) when it disclosed

information about Ms. Stancil’s purported the debt to an unauthorized third-party

commercial mail house in connection with the collection of the Debt.

      35.    The inclusion of the two addresses on the correspondence violates the

FDCPA at 15 U.S.C. § 1692e(2) and (10), and is confusing and deceptive to the least

sophisticated consumer.

                                            8
       Case 4:21-cv-00108-HLM-WEJ Document 1 Filed 06/03/21 Page 9 of 11




       36.   North Shore’s conduct renders it liable for the above-stated violations

of the FDCPA, and Ms. Stancil is therefore entitled to statutory damages not to

exceed $1,000, as well as relief for actual damages sustained. 15 U.S.C. § 1692k(1),

(2).

       37.   North Shore intentionally made these communications in order to gain

an advantage over other debt collectors and generate additional profits.

       38.   By its conduct North Shore is liable under the FDCPA for statutory

damage up to $1,000 and other compensation.

       WHEREFORE, Ms. Stancil, on behalf of herself and the class defined herein,

demands the following relief:

       a.    An Order of this Court certifying this case as a class action
             pursuant to Fed.R.Civ.P. 23(a)(1), (4), and (3);

       b.    An Order of the Court appointing Ms. Stancil as the class
             representative;

       c.    An Order of the Court appointing undersigned counsel as class
             counsel;

       d.    A declaration, pursuant to 28 U.S.C. § 2201, that the sending of
             debtor information to a third party mail house for the preparation
             of correspondence concerning the debt violates 42 U.S.C. §
             1692c(h);

       e.    A declaration that the placement of the two addresses on the
             correspondence violates 42 U.S.C. § 1692e(2) and (10);


                                          9
    Case 4:21-cv-00108-HLM-WEJ Document 1 Filed 06/03/21 Page 10 of 11




         f.    An injunction enjoining North Shore from sending debtor
               information to third party commercial mail houses for the
               purpose of preparing collection letters without permission from
               the debtor;

         g.    An injunction enjoining North Shore from placing two addresses
               on correspondence without a clear statement as to which address
               to send correspondence about the debt to;

         h.    Statutory damages for Ms. Stancil and the class members of
               $1,000.00 each pursuant to 15 U.S.C. § 1652k(c)(2)(A);

         i.    Actual damages for Ms. Stancil and each class member in an
               amount to be determined by a jury pursuant to 15 U.S.C. §
               1692k(a)2)(A);

         j.    An award of costs and a reasonable attorneys’ fee pursuant to 15
               U.S.C. § 1692k(a)(3);

         j.    All other applicable relief.

               PLAINTIFF DEMANDS TRIAL BY STRUCK JURY.



                    CERTIFICATE OF FONT COMPLIANCE

         In accordance with Local Rule 7.1D, I do certify this document has been

prepared in Times New Roman font, 14 point, in compliance with L.R. 5.1(C) of this

Court.

         Respectfully submitted, this 3rd day of June 2021.




                                              10
    Case 4:21-cv-00108-HLM-WEJ Document 1 Filed 06/03/21 Page 11 of 11




                                          /s/ Meredith J. Carter
                                          Meredith J. Carter
                                          Georgia Bar No. 325422

OF COUNSEL:
M. CARTER LAW LLC
2690 Cobb Parkway SE
Suite A5-294
Smyrna, Georgia 30080
T: (404) 618-3838
meredith@mcarterlaw.com

                                          /s/ Brian M. Clark
                                          Brian M. Clark
                                          Alabama Bar No. ASB-5319-r78b


OF COUNSEL:
Wiggins Childs Pantazis Fisher & Goldfarb, LLC
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
T: (205) 314-0500
F: (205) 254-1500
bclark@wigginschilds.com




                                     11
